                                  UNITED STATES DISTRICT COURT
                                                                                           MAYl&20?9
                                   WESTERN DISTRICT OF TEXAS                        w
                                      SAN ANTONIO DIVISION
    UNITED STATES OF AMERICA,
                                                 §       CRIMINAL NO.:
                                                 §
                   Plaintiff,
   VS.                                           §      INDICTMENT
                                                 §      Ct. 1: 21 U.S.C. § 841(a)(1) & 841
                                                 §      (b)( 1 )(D) Possession with Intent to
                                                 §      Distribute less than 50 kilograms of
                                                §       Marihuana
   DIONTAY DESHAUN ROBERSON,
                                                §       Ct. 2: 18 U.S.C. §924(c) Carrying a
                                                §       Firearm During and in Relation to a Drug
          Defendant.
                                                §       Trafficking Crime


                                             SA 19 CR0344 DAE
                                            COUNT ONE
                                [21 U.S.C. § 841(a)(1) &
                                                         841(b)(1)(D)1
          On or about April 4, 2019, in the Western
                                                    District of Texas, Defendant,

                                DIONTAY DESHAUN ROBERSON,
 did knowingly, intentionally, and
                                     unlawfiully, possess with intent to distribute a
                                                                                      controlled
 substance, which offense involved less than 50
                                                  kilograms of Marihuana, contrary to Title 21,
 United States Code, Sections 841(a)(1) &
                                          841(b)(1)(D).

                                          COUNT TWO
                                        118 U.S.C. § 924(c)J

         On or about April 4, 2019, in the Western
                                                   District of Texas, Defendant,

                                IMONTAY DESHAUN ROBERSON,
 did knowingly use and carry a firearm, to wit:
                                                    a Glock, model 19, 9mm pistol, serial number
BDMK372, and a Glock, model 23, .40 caliber
                                                     pistol, serial number KAR454, during and in
relation to, and did possess said firearm in
                                              furtherance of, a drug trafficking crime that may be
prosecuted in a court of the United States, that is
                                                    Possession with Intent to Distribute Marihuana,
  in violation of Title 21, United States Code, Sections 841 (a)( 1) & (b)( 1 )(D), as further
                                                                                               described
 in Count One, in violation of Title 18, United States Code, Section 924(c).

         NOTICE OF UNITED STATES OF AMERICA'S DEMAND FOR FORFEITURE
                             [See Fed. R. Crim. P. 32.2]


                                                         I.

                           Drug Violations and Forfeiture Statutes
    [Title 21 U.S.C. § 841(a)(1), (b)(1)(D), subject to forfeiture pursuant to Title 21 U.S.C.
                                       § 853(a)(1) and (2)]

             As a result of the foregoing criminal violations set forth in Count One, the United
                                                                                                 States of
 America gives notice to Defendant Diontay Deshaun Roberson of its intent to seek the forfeiture

 of the property described below upon conviction and pursuant to Fed. R. Crim. P. Rule 32.2 and

 Title 21 U.S.C. § 853(a)(1) and (2), which states:

             Title 21 USC § 853. Criminal forfeitures
                     (a) Property subject to criminal forfeitures.
                    Any person convicted of a violation of this subchapter or subchapter II of this
                    chapter punishable by imprisonment for more than one year shall forfeit to the
                    United States, irrespective of any provision of State law
                           (1) any property constituting, or derived from, any proceeds the
                           person obtained, directly or indirectly, as the result of such
                           violation;
                           (2) any of the person's property used, or intended to be used, in
                           any manner or part, to commit, or to facilitate the commission of,
                           such violation;

                                               II.
                         Firearms Violation and Forfeiture Statutes
[Title 18 U.S.C. § 924(c), subject to forfeiture pursuant to Title 18 U.S.C. 924(d)(1), made
                                                                            §
                 applicable to criminal forfeiture by Title 28 U.S.C. § 2461]

         As a result of the foregoing criminal violation set forth in Count Two, the United States of

America gives notice to Defendant Diontay Deshaun Roberson of its intent to seek the forfeiture

of the property described below upon conviction pursuant to Fed. R. Crim. P. 32.2 and Title             18

U.S.C.   §   924(d)(l), made applicable to criminal forfeiture by Title 28 U.S.C.   §   2461, which states:




                                                     2
      Title 18 USC § 924. Penalties

               (d)(1) Any firearm or ammunition involved in or used in any knowing violation of
                . . section 924. . . shall be subject to seizure and forfeiture. . under the provisions
                                                                              .

               of this chapter..

      This Notice of Demand for Forfeiture includes but is not limited to the following property:

          1. Glock, model 19, 9mm pistol, serial number BDMK3 72;
          2. Glock, model 23, .40 caliber pistol, serial number KAR454; and
          3. Any related ammunition and firearm accessories.




      JOHN F. BASH
      UNITED STATES ATTORNEY


BY:
      BRIAN NOWINSKI
      Assistant United States Attorney
